Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 30, 2021 has been entered.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-127743, filed on June 28, 2016.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 26, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3 and 4 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mikkola et al (US2016/0161548A1) (herein after Mikkola et al)

	In Re Claim 1, Mikkola et al teaches, a substrate inspection apparatus (Fig. 1, Para. [0044]: Referring now to FIG. 1, a test system 10 includes a test chip 12, a benchtop tester 14 and a host controller 16; The system is constructed hierarchically starting at a graphic user interface (GUI) 18 running on a host computer 20 to provide host controller 16 and going down to the test device level.; Examiner interpretation: test system 10 is the substrate inspection apparatus) configured to inspect a plurality of semiconductor devices formed on a wafer  without separating the plurality of semiconductor devices from the wafer (Fig. 1, Para. [0046] For wafer or die-level testing, the adapter will interface to a probe station to contact the contact pads on the die; Benchtop tester 14 is a specially designed tester instrument with hardware that is used to perform the tests on the DUTs on the test chip; Tester includes an adapter having an input interface that mates with a universal benchtop interface and an output interface that mates with the test chip; Examiner interpretation: the die is tested while on the wafer (not separated)) by using a controller which controls a package inspection apparatus configured to inspect a package which is the semiconductor device as a final product (Fig. 1, 4, Para. [0046]:  Benchtop tester 14 is a specially designed tester instrument with hardware that is used to perform the tests on the DUTs on the test chip. Benchtop tester 14 contains a programmable controller (e.g. one or more microcontrollers or FPGAs) residing on a main board and one or more plug-in daughter cards that contain components that are needed for the generation of the bias voltages and currents (programmable voltage and current sources) and for measuring currents and voltages (current and volt meters) indicative of process variation or degradation; [0047]: Host controller 16 comprises host computer 20 configured with a software application to control a GUI 18, to communicate with benchtop tester 14 and to process data. Host controller 16 controls the benchtop tester; [0052] As shown in FIG. 4, an embodiment of benchtop tester 14 contains a main card 30 with a programmable controller 32 (e.g. one or more microcontrollers or FPGAs), and three daughter cards including test chip interface card 22; Examiner interpretation: Host controller 16 (the controller) controls benchtop tester 14 (the converting unit) with in turn controls card 22 (the package inspection apparatus) to inspect chip 12 (the semiconductor device)), the substrate inspection apparatus comprising: a converting unit configured to convert a first command complying with a first command protocol specific to the package inspection apparatus, the first command outputted by the controller into a second command complying with a second command protocol specific to the substrate inspection apparatus (Fig. 3, Para. [0050]: The control flow and data flow between host controller 16, benchtop tester 14 and test chip 12 is illustrated in FIG. 3. The tests to be performed, test conditions, DUTs tested and DUTs measured are passed from the host controller to the benchtop tester. The tester formats this information into a sequence of biasing signals and addressing selection commands that are applied to the stress and measurement pins and addressing pins of the test chip; Examiner interpretation: Host controller 16 (the controller) outputs the test information (first command) to the benchtop tester 14 (the converting unit), the benchtop tester 14 (the converting unit) formats (converts) the test information (the first command) into biasing signals (the second command)), wherein the first command is a command to perform a package-level inspection to inspect each of the plurality of semiconductor devices on the wafer by the package inspection apparatus, and the second command is a command to perform a wafer-level inspection to inspect the wafer by the substrate inspection apparatus. (Fig. 1, 4, Para. [0046] Tester includes an adapter having an input interface that mates with a universal benchtop interface and an output interface that mates with the test chip. For a packed test chip, the adapter may be an interface card 22 having externals pins that plug into a socket in the tester or may be a cable assembly 24 having a connector that connects to a mating connector on the tester. For wafer or die-level testing, the adapter will interface to a probe station to contact the contact pads on the die. The probes will, however, only need to be contacted to the pads once to perform all of the tests on all of the DUTs; Examiner interpretation: benchtop tester 14 (the converting unit) can be configured to test (the package-level inspection) a packed test chip (the semiconductor devices) or to configured to test (wafer-level inspection) a wafer or die (the wafer).)

 Mikkola et al teaches the limitations of claim 1, which this claim depends on.
Mikkola et al further teaches, the substrate inspection apparatus of Claim 1, further comprising: a program engine (Figs. 2a, 2b, Para. [0049] an exemplary test control panel 26 for GUI 18) configured to execute a program, (Figs. 2a, 2b, Para. [0049] The control panel allows the user to select the test voltages, currents, temperature and other needed parameters for "Stress Settings" and "Measurement Settings" with "DUT Control" and to select the DUT arrays that will be subjected to the test as well as the individual DUTs that will be measured during the test "DUT Selection") wherein the converting unit is implemented by loading, to the program engine, a program in which the command is converted. (Fig. 3, Para. [0050] the control flow and data flow between host controller 16, benchtop tester 14 and test chip 12 is illustrated in FIG. 3. The tests to be performed, test conditions, DUTs tested and DUTs measured are passed from the host controller to the benchtop tester.)

In Re Claim 4, Mikkola et al teaches the limitations of claim 3, which this claim depends on.
Mikkola et al further teaches, the substrate inspection apparatus of Claim 3, wherein the program engine has a control function of controlling the substrate inspection apparatus (Fig. 1, Para. [0046] the tester's programmable controller controls test chip 12) and a test program executing function of executing a test program. (Fig. 1, Para. [0047] the host controller communicates to the programmable controller on the benchtop tester what tests to run, the test conditions and DUTs to be tested. All the monitoring objectives are set up by the host controller through, for instance, GUI 18)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al (US2010/0023294A1B): AUTOMATED TEST SYSTEM AND METHOD – An efficient automated testing system and method are presented. In one embodiment, an automated testing system includes a control component and an automated test instrument for .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner




/FARHANA A HOQUE/Primary Examiner, Art Unit 2866